FLETCHER, Judge
(dissenting):
I fear my Brothers have allowed the procedure set forth in United States v. Goode, 1 M.J. 3 (C.M.A.1975), to overcome the substantive law set forth in United States v. Barnes, 8 M.J. 115 (C.M.A.1979). My Brothers are correct when they state that the procedure here does not comply with United States v. Goode, supra. But they stop there without proceeding to the next inquiry which is: Was this noncompliance prejudicial to the accused? The test for determining this question lies within this Court’s opinion in United States v. Barnes, supra.
In United States v. Barnes, supra at 116-17, the Court made the following statement:
Error not of constitutional dimension may be found harmless only upon the determination either that the finder of fact was not influenced by it, or that the error had but a slight effect on the resolution of the issues of the case. United States v. Quinto, 582 F.2d 224, 235 (2nd Cir. 1978). The result orientation of the harmless error doctrine is essential to its operation, particularly when the challenged error involves a right of the defendant which permits him to develop his defense to its maximum competence. United States v. Dougherty, 154 U.S.App. D.C. 76, 91-92, 473 F.2d 1113, 1127-28 (D.C.Cir.1972). Concomitant with the result orientation of the doctrine is consideration of the comparative strength of the government’s case. Wood v. United States, 342 F.2d 708 (8th Cir. 1965).
As Barnes made clear, allowing introduction of extrinsic evidence contradicting denial of other acts of misconduct by a witness, in connection with the merits of the legal controversy, has been a long-standing evidentiary rule, and was explicitly examined in United States v. Lyon, 15 U.S.C. M.A. 307, 312, 35 C.M.R. 279, 284 (1965):
If such misconduct be relevant and material, it is provable directly and quite without regard to whether the persons involved therein deny its commission.
This rule is in perfect accord with paragraph 138f(3), Manual for Courts-Martial, United States, 1969 (Revised edition), which states:
Evidence . . . [relating} to the character of persons other than the accused is admissible when it is relevant to an issue in the case.
In light of these authorities, I must determine whether the present error was prejudicial. In the instant case, defense counsel attempted to obtain a continuance in order to investigate the speculated testimony of a recently discovered witness, with a view toward establishing the meritorious nature of a motion to reopen the case after findings. Expressly, this testimony was foreseen as a direct challenge to the informant’s testimony that he had not “consumed” a controlled substance since high school. I conclude that even had this witness testified as speculated, the comparative strength of the Government’s case was such that the result would not have changed. Wood v. United States, supra. I am unable to conclude that the maximum potential of this accused’s case was impaired to his prejudice.
Turning to the original review, I observe that its discussion of Airman Martin’s credibility was of a generalized nature without any reference to the motion for continuance. In contrast the supplemental discus*59sion of this issue involved, for the first time, mention of United States v. Barnes, supra, and an extensive discussion of the military judge’s denial of the motion. It cannot be said that this detailed legal discussion was merely a continuation of the general question of credibility initially raised. I will not presume that counsel’s initial waiver extends to these newly discussed issues under Goode. The opportunity for a response should have been afforded.* However, as I have concluded that the incorrect denial was harmless error, return of the record for a new action would be of no benefit.

 The question of the incorrect ruling was known to the defense counsel at the conclusion of the trial. He could have afforded himself the opportunity to proceed with a brief under Article 38(c), Uniform Code of Military Justice, 10 U.S.C. § 838(c). See United States v. Babcock, Dkt. No. 40,148 (C.M.A.1982), (Fletcher J., concurring in the result).